DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed applications 15/380,990 and 16/161,380 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Information Disclosure Statement
The information disclosure statement has been considered by the examiner. Documents not filed with the current application are found in either or both of priority applications 15/380,990 and 16/161,380.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2016/0268567) in view of Zguris et al. (US 6,495,286) and Tsukuda et al. (US 2003/0180622).
Guo teaches a battery component comprising:
a plurality of fine glass fibers having an average fiber diameter of less than 2 microns and present in an amount of 10wt% to 50wt% ([0004], [0044]);
a plurality of coarse glass fibers having an average fiber diameter of greater than 6 microns and present in an amount of 10wt% to 50wt% ([0004]); and
a binder, e.g. acrylic, present in an amount of 5wt% to 30wt% ([0032]).
With regard to the relative amounts of the components, the examiner takes note of the fact that the prior art ranges partially overlap the claimed ranges. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05
With regard to the binder component, the examiner notes that acrylic binder is disclosed as a resin material in the instant specification (p. 20 lines 29-31). 

Guo fails to teach fibrillated fibers.
Zguris teaches the addition of fibrillated fibers to a glass fiber battery component at an amount of 0.2 wt% to 20 wt% (abstract, column 4 lines 14-40).
Zguris further teaches that the addition of fibrillated fibers is desired for improved puncture strength (column 19 lines 1-2).
It would have been obvious to the skilled artisan to add fibrillated fibers to the battery component of Guo such as suggested by Zguris in order to improve puncture strength.
As for the relative amount of the fibrillated fibers, the examiner takes note of the fact that the prior art range completely overlaps the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Guo in view of Zguris fails to teach bicomponent fibers.
Tsukuda teaches bicomponent fibers for use in battery separators, preferably included in an amount of less than 50 wt % ([0053], [0055]).
Tsukuda teaches that bicomponent fibers improve puncture strength and suppress heat shrinkage ([0054]).
It would have been obvious to the skilled artisan to include bicomponent fibers such as suggested by Tsukuda in the battery component of Guo in view of Zguris in order to improve puncture strength and suppress heat shrinkage.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,289,771. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘771 includes all of the limitations of pending claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,135,051. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘051 includes all of the limitations of pending claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729